Citation Nr: 1029376	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-38 416	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1973.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had a psychiatric 
disorder prior to entering active duty.

2.  The Veteran's psychiatric disorder increased in severity 
during active service beyond its natural progression.

3.  The Veteran's psychiatric disorder is most appropriately 
characterized as bipolar disorder with depression and anxiety.


CONCLUSION OF LAW

The Veteran's pre-existing psychiatric disorder (now 
characterized as bipolar disorder with depression and anxiety) 
was aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in active military service or, if pre-
existing active service, aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A Veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious and manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. 
§ 3.304(b).

In order to rebut the presumption of soundness at service entry, 
the government must show by clear and unmistakable evidence that 
the disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§3.306(a).  Temporary 
or intermittent flare-ups of a preexisting disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996).

In this case, in his May 1973 enlistment examination, the Veteran 
was found to be in a psychiatrically normal condition on clinical 
evaluation.  In the Report of Medical History completed in 
connection with his enlistment examination, the Veteran gave 
negative answers for any symptoms of "frequent trouble 
sleeping," "depression or excessive worry," "loss of memory or 
amnesia," or "nervous trouble of any sort."  No abnormalities 
were noted with regard to his psychiatric condition.  

A June 1973 service treatment report reflects that the Veteran 
was referred to a mental health clinic because of severe anxiety.

A September 1973 hospitalization record shows that the Veteran 
noted a gradual onset of feelings of despair and fear of those 
around him.  He reported experiencing hallucinations, both visual 
and auditory, described as threatening in nature.  He indicated 
that in May 1973 his father took him to see a psychiatrist but he 
did not recall the reason for the psychiatric evaluation nor the 
recommendations of the psychiatrist.  The clinical psychiatrist 
expressed suspicion that in view of the inconsistent nature of 
reported symptoms and subjective findings that the Veteran was 
exaggerating his illness.  The diagnosis was adjustment reaction 
of adult life, manifested by anxiety.  A previous history of poor 
adjustment to stress was noted.

In an October 1973 separation examination, the Veteran answer 
positive for "frequent trouble sleeping," "depression or 
excessive worry," "loss of memory or amnesia," or "nervous 
trouble of any sort."

Post-service medical records include a January 2006 private 
psychiatric evaluation report that shows that the Veteran was 
admitted with complaints of anxiety and depression.  He stated 
that he felt he had been depressed all of his life and had 
resorted to drug use as a way of self-medication.  He reported 
difficulty sleeping, anxiety attacks and mood swings.  The 
Veteran's past history of psychiatric hospitalizations relating 
to behavior problems and treatments for drugs and alcohol use 
were noted.  The Veteran reported a past diagnosis of depression 
from a psychological evaluation conducted in September 2005.  The 
diagnoses were substance dependency and bipolar I disorder, with 
rule out of posttraumatic stress disorder.

In March 2006, the Veteran underwent a psychological evaluation 
for Disability Determination Services in connection with a claim 
for Social Security disability benefits.  The resulting diagnoses 
were "bipolar disorder, most recent, depressed," on Axis I, and 
"personality disorder, not otherwise specified," on Axis II.  

A May 2006 Disability Determination noted a primary diagnosis of 
substance addiction dependence disorder (drugs).

A February 2007 VA telephone note noted that the Veteran called 
to say that he was completely out of Cymbalta and needed 
medication prescribed to avoid bipolar episodes.

A February 2007 VA treatment report reflects that the Veteran was 
seen for low back pain and chronic anxiety.  It was noted that 
given possible history of bipolar illness, mental health 
evaluation was needed.

In March 2007, lay statements were submitted by two of the 
Veteran's former fellow service members, Messrs. W.M. and S.L.  
Mr. W.M. stated that upon returning from basic training and 
cleaning weapons, the Veteran and his weapon were missing and the 
Veteran was later found to be hospitalized in a mental ward.  The 
Veteran then exhibited slow and illogical speech and sluggish 
movement.  Mr. S.L. also testified that upon returning from basic 
training the Veteran showed signs of unstableness.  He started to 
speak gibberish and showed irritable actions.  Mr. S.L. stated 
that he felt it was a psychological problem brought on by his 
military service.

A May 2007 VA mental evaluation report noted the Veteran's 
previous treatments for depression, bipolar disorder, and 
paranoia.  It was noted that he had five psychiatric 
hospitalizations since 1973.  The Veteran reported saddened 
affect, deterioration in hygiene, social withdrawal, 
irritability, sleep disturbance, loss of appetite, panic attacks, 
hallucinations, paranoid ideations, and depression.  The 
diagnostic assessments were chronic major depressive disorder, 
pain disorder, rule out bipolar disorder, and anxiety disorder on 
Axis I.  

In June 2007, Dr. B.F. who identified herself as a Board 
certified disability analyst and also the Veteran's sister, 
submitted a statement detailing the history of the Veteran's 
clinical conditions.  She stated that the Veteran was under the 
care of a psychiatrist for a behavioral health condition in May 
1973, prior to his enlistment in the military.  The initial 
assessment included the diagnosis of immature/inadequate 
personality, but no other Axis diagnosis were noted at that time 
indicative of neurosis or psychosis.  Dr. B.F. noted that she had 
records indicating that subsequent to basic training the Veteran 
was hospitalized for a psychiatric evaluation due to auditory and 
visual hallucinations.  No confirmed Axis I diagnosis, was made.  
While on leave home from basic training, the Veteran sustained a 
self-inflicted gunshot wound to the foot and was treated at a 
local hospital, and again was hospitalized for treatment for 
visual and auditory hallucinations.  Prior to military discharge 
in October 1973, the Veteran was suffering from an episode of 
major depression with psychosis according to a private 
psychiatrist.  The Veteran was also suffering from catatonia and 
was not even aware of his name.  Dr. B.F. stated that she had 
first-hand knowledge of the situation at discharge as she was in 
contact with the Veteran's father and arranging for follow-up 
psychiatric management at that time.  She stated subsequent 
treatments confirmed major depression, catatonia with aphasia 
secondary to situational crisis and panic attacks secondary to 
separation anxiety.  She also stated that following military 
separation through the current time, the Veteran had recurrent 
episodes of major depression, some necessitating 
hospitalizations.  He suffered from substance abuse, treated for 
the first time in 1988, and experienced relapse on more than 
three occasions, which required hospitalization and outpatient 
treatments.  He also had episodes of major depressive psychoses 
with paranoid manifestations and hallucinations, and was treated 
for bipolar disorder, depressed phase, in November 2006.  She 
further stated:

As [the Veteran] did not experience any 
Axis mental health diagnoses prior to his 
enlistment, but at the time of basic 
training experienced his first major 
depressive episode, it would be clinically 
appropriate to consider that this was a 
precipitating event.  He had never before 
attempted to injure himself or others.  He 
had never exhibited paranoia, delusions or 
hallucinations as he exhibited while in 
the military and subsequent to his 
discharge.  I have known [the Veteran] 
since he was 22 months old.  I have 
followed closely [the Veteran]'s growth 
and development.  I have been one of his 
primary care physicians since July of 
1975.  I have observed him clinically as 
well as psychosocially with his parents, 
his siblings, his wives and his children.  
I have watched his mental health 
deterioration over time and would consider 
him incapacitated because of mental 
illness.

In November 2007, the Veteran was afforded a VA mental 
examination.  The VA examiner noted that the claims file was 
reviewed.  The Veteran reported that the first time that he saw a 
mental health provider was in high school, but stated that he did 
not remember why he saw this provider.  He reported that the next 
time he had mental health treatment was when he was in the 
military after an incident of sexual assault.  The Veteran 
claimed that he was raped while he was in basic training and 
reported that this was when he developed psychiatric symptoms 
including auditory and visual hallucinations.  However, the 
examiner noted that the psychiatric records in the Veteran's 
claims file did not provide documentation of this incident or 
indicate that he was reporting psychotic symptoms.  The Veteran 
reported that he had been hospitalized for psychiatric reasons 
about 5 to 6 times during the course of his adult life.  He also 
reported that the main reasons for these hospitalizations was for 
depression, but later reported that he thought that some of these 
hospitalizations were alcohol or drug problems.  As to current 
symptoms, he reported sleep disturbance, nightmares, auditory and 
visual hallucinations, obsessive behaviors, panic attacks and 
anger associated with paranoid ideation.  The examiner stated 
that the Veteran was very difficult to interview as he often 
provided extremely vague responses to his history and symptoms.  
The examiner determined that there was no diagnosis on Axis I or 
II for the Veteran.  The examiner stated that it was not possible 
to provide a valid psychiatric diagnosis as the Veteran was not 
viewed to be a reliable historian regarding his current symptoms, 
based on the inconsistent findings in the record and suggestions 
of symptom exaggeration.  The examiner also stated that while it 
was possible (and likely) that the Veteran had significant 
psychiatric disturbance, the examiner was unable to identify the 
nature of this disturbance.

A February 2008 VA treatment report noted that a PTSD screen was 
negative for the Veteran. 

Upon consideration of all of the evidence of record, the Board 
finds that clear and unmistakable evidence demonstrates that the 
Veteran's psychiatric disorder existed prior to active military 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  At the time the 
Veteran was initially examined for service entrance, he was found 
psychiatrically normal.  Accordingly, the Veteran is presumed to 
have been in sound condition as there was no psychiatric disorder 
"noted" on the entrance examination report.  However, the 
medical evidence shows that the Veteran had a psychiatric 
disorder prior to service.  In the September 1973 service 
treatment record, the Veteran reported that he went to see a 
psychiatrist in May 1973, although he could not recall the reason 
for such treatment.  In her June 2006 statement, Dr. B.F. later 
states that the Veteran was seen by a psychiatrist for a 
behavioral health condition in May 1973, prior to his enlistment 
in the military.  She further states that this initial assessment 
resulted in a diagnosis of immature/inadequate personality, 
although no other Axis diagnosis were noted at that time 
indicative of neurosis or psychosis.  

The Board finds, however, that clear and unmistakable evidence 
fails to demonstrate that his pre-existing psychiatric disorder 
was not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner, 370 F.3d at 1096.  As noted earlier, a 
disability that preexisted service will be considered to have 
been aggravated by military service if there is an increase in 
disability, unless the increase is shown to have been from the 
natural progression of the disease.  In the present case, there 
is no evidence that the progression that occurred in service was 
due to the natural progression of the disease and without 
influence of the Veteran's active service.  Indeed, it appears 
that the Veteran's psychiatric disorder was relatively quiescent 
at the time he entered active service.  Moreover, it is clear 
that the psychiatric disorder increased in severity shortly after 
enlistment.  Service treatment records, as well as lay testimony 
of record, indicate that upon returning from basic training, the 
Veteran was hospitalized in September 1973 for psychiatric 
problems, to include visual and auditory hallucinations described 
as threatening in nature.  The resulting diagnosis was adjustment 
reaction of adult life, manifested by anxiety.  The record 
includes competent medical evidence from Dr. B.F. that "[the 
Veteran] had never before attempted to injure himself or others.  
He had never exhibited paranoia, delusions or hallucinations as 
he exhibited while in the military and subsequent to his 
discharge."  Significantly, Dr. B.F. stated that "[a]s [the 
Veteran] did not experience any Axis mental health diagnoses 
prior to his enlistment, but at the time of basic training 
experienced his first major depressive episode, it would be 
clinically appropriate to consider that this was a precipitating 
event."  Although Dr. B.F. did not indicate that she reviewed 
the entire contents of the Veteran's claims file, she stated that 
she has followed closely his growth and development and observed 
him clinically as well as psychosocially since the time predating 
his military service.  While the Board realizes that Dr. B.F. is 
also the Veteran's sister and therefore may be possibly biased 
towards the Veteran's interest, the Board finds that there is no 
other reason to question the credibility of her statement and she 
appears to possess the requisite medical expertise to provide an 
opinion on the matter.  Moreover, the objective medical evidence 
in the claims file is consistent with her statement.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing 
the credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the appellant).

There is simply no medical evidence of record explaining how the 
increase was due to the natural progression of the disability.  
Significantly, under the applicable standard previously 
described, it must be clearly and unmistakably shown that the 
preexisting disability was not aggravated, which is a high 
evidentiary bar to overcome.  The November 2007 VA examination 
report did not address whether the Veteran's any preexisting 
psychiatric disorder was aggravated in service or whether any 
increase was due to the natural progression of the disability.  
The November 2007 VA examiner merely concluded that it was not 
possible to provide a valid psychiatric diagnosis while it was 
possible (and likely) that the Veteran had significant 
psychiatric disturbance.  Despite this conclusion, the Board 
finds a current psychiatric disorder exists as the other medical 
evidence shows that a psychiatric disorder has been variously 
diagnosed, to include as anxiety disorder, major depressive 
disorder and bipolar disorder.  See McClain v. Nicholson, 
21 Vet.App. 319 (2007) (service connection is warranted for a 
disability if it existed at any point during the appeal period, 
even if it is no longer present).  In regard to the November 2007 
VA examiner statement that the Veteran was not viewed to be a 
reliable historian regarding his current symptoms because of the 
inconsistent findings in the record and suggestions of symptom 
exaggeration, the Board notes that the Veteran is considered 
incapacitated because of mental illness.  Additionally, the Board 
notes that, despite the several diagnoses, the Veteran has not 
been diagnosed with PTSD.  Moreover, bipolar disorder has been 
the most consistent diagnosis.

Since the Veteran's psychiatric disorder is found to have 
preexisted service and is also found to have increased in 
severity in service, and there is no clear and unmistakable 
evidence showing the inservice worsening was caused by the 
natural progression of the disability, resolving all doubt in the 
Veteran's favor, service connection for a psychiatric disorder is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  In view of the medical evidence of record, the 
service-connected disability is most appropriately characterized 
as bipolar disorder with depression and anxiety.


ORDER

Service connection for bipolar disorder with depression and 
anxiety is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


